*199
ORDER

PER CURIAM.
William R. Wright (“defendant”) was charged by amended information with murder in the first degree, section 565.020 RSMo 1994, and armed criminal action, section 571.015 RSMo. A jury convicted defendant of both charges. The court sentenced defendant to life imprisonment without the possibility for probation or parole on the murder charge and a consecutive sentence of life imprisonment for the armed criminal action charge. Defendant appeals from the judgment on his conviction.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).